

EXECUTION COPY

This Guaranty is subject to the terms of a Subordination and Intercreditor
Agreement (the “Intercreditor Agreement”) dated as of July 17, 2007 by and among
BHC Interim Funding II, L.P. (“BHC”), Wells Fargo Bank, National Association
(“Wells Fargo”), acting through its Wells Fargo Business Credit operating
division, the Borrower and the Guarantors, which Intercreditor Agreement is
incorporated herein by reference. Notwithstanding any statement to the contrary
in this Guaranty, (i) no payment on account of principal, interest, fees or
other amounts shall become due or be paid except in accordance with the terms of
the Intercreditor Agreement, and (ii) any security interest, lien, pledge or
encumbrance granted to BHC shall be subordinate to the security interest, lien,
pledge or encumbrance granted to Wells Fargo and shall be enforceable only in
accordance with the terms of the Intercreditor Agreement until such time when
the Senior Debt (as defined in the Intercreditor Agreement) has been paid in
full.
 
CONTINUING UNCONDITIONAL GUARANTY
(Alfred Lam)
 
WHEREAS, Airgate International Corporation, a New York corporation (the
“Borrower”) and the Guarantors (as defined in the Loan Agreement), from time to
time party thereto are entering into that certain Loan and Security Agreement
dated as of July 17, 2007 (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) with BHC INTERIM
FUNDING II, L.P., a Delaware limited partnership (the “Lender”), pursuant to
which Lender is concurrently making a secured term loan to Borrower (the “Term
Loan”); and
 
WHEREAS, Lender has required that the undersigned, in his capacity as guarantor
hereunder (the “Guarantor”), execute and deliver this Continuing Unconditional
Guaranty (this “Guaranty”) to Lender as a condition precedent to making the Term
Loan to Borrower pursuant to the Loan Agreement; and
 
WHEREAS, Guarantor is the sole shareholder of Borrower and therefore Guarantor
will directly or indirectly receive certain benefits from the credit
accommodations hereinabove described and is therefore willing to guaranty the
prompt payment and performance of the Obligations (as such term is hereinafter
defined) of Borrower, on the terms set forth in this Guaranty.
 
NOW, THEREFORE, for value received and in consideration of Lender’s execution of
the Loan Agreement and making of the Term Loan to Borrower, the undersigned
irrevocably, absolutely and unconditionally guarantees (i) the full and prompt
payment when due, whether at maturity or earlier, by reason of acceleration or
otherwise, and at all times thereafter, of all of the indebtedness and
obligations of every kind and nature of Borrower to Lender, or any parent,
affiliate or subsidiary of Lender (the term “Lender” as used hereafter shall
include such parents, affiliates and subsidiaries), pursuant to the terms of the
Loan Agreement and the other Loan Documents, and whether principal, interest,
fees, costs, expenses or otherwise (including, without limitation, any interest,
fees or reasonable expenses accruing following the commencement of any
insolvency, receivership, reorganization or bankruptcy case or proceeding
relating to Borrower, whether or not a claim for post-petition interest, fees or
expenses is allowed in such case or proceeding), howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, joint or several,
now or hereafter existing, or due or to become due, and howsoever owned, held or
acquired by Lender, whether through discount, overdraft, purchase, direct loan
or as collateral or otherwise; and (ii) the prompt, full and faithful discharge
by Borrower of each and every term, condition, agreement, covenant,
representation and warranty now or hereafter made by Borrower to Lender under
the Loan Agreement and the other Loan Documents (as such term is defined in the
Loan Agreement) (all such indebtedness and obligations being hereinafter
referred to as the “Obligations”). For sake of clarity, the Obligations shall
include all “Obligations” as defined in the Loan Agreement. Guarantor further
agrees to pay all reasonable out-of-pocket costs and expenses, including,
without limitation, all court costs and reasonable attorneys’ and paralegals’
fees paid or incurred by Lender in collecting all or any part of the Obligations
from, or in prosecuting or defending any action against, Guarantor or any other
guarantor of all or any part of the Obligations. All amounts payable by
Guarantor under this Guaranty shall be payable upon demand by Lender and shall
be made in lawful money of the United States, in immediately available funds.
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.  No Fraudulent Conveyance. Notwithstanding any provision of this
Guaranty to the contrary, it is intended that this Guaranty, and any liens and
security interests granted by Guarantor to secure this Guaranty, do not
constitute a “Fraudulent Conveyance” (as defined below). Consequently, Guarantor
agrees that if this Guaranty, or any liens and security interests securing this
Guaranty, would, but for the application of this sentence, constitute a
Fraudulent Conveyance, this Guaranty and each such lien and security interest
shall be valid and enforceable only to the maximum extent that would not cause
this Guaranty or such lien and security interest to constitute a Fraudulent
Conveyance, and this Guaranty or the other Loan Documents providing for such
liens and security interests shall automatically be deemed to have been amended
accordingly at all relevant times. For purposes hereof, “Fraudulent Conveyance”
means a fraudulent conveyance under Section 548 of the Bankruptcy Code (as
hereinafter defined) or a fraudulent conveyance or fraudulent transfer under the
provisions of any applicable fraudulent conveyance or fraudulent transfer law or
similar law of any state, nation or other governmental unit, as in effect from
time to time.
 
SECTION 2.  Unconditional Guaranty. Guarantor hereby agrees that, except as
hereinafter provided, his obligations under this Guaranty shall be irrevocable,
absolute and unconditional, irrespective of (i) the validity or enforceability
of the Obligations or any part thereof, or of any promissory note or other
document evidencing all or any part of the Obligations, (ii) the absence of any
attempt to collect from Borrower or any other guarantor all or any part of the
Obligations or other action to enforce the same, (iii) the waiver or consent by
Lender with respect to any provision of any instrument evidencing the
Obligations, or any part thereof, or any other agreement heretofore, now or
hereafter executed by Borrower or any other guarantor, and delivered to Lender,
(iv) failure by Lender to take any steps to perfect and maintain its security
interest in, or to preserve its rights, title or interest in and to, any
security or collateral for the Obligations, (v) the existence or nonexistence of
any defenses which may be available to Borrower or any other guarantor with
respect to all or any part of the Obligations, (vi) the institution of any
proceeding under Chapter 11 of Title 11 of the United States Code (11 U.S.C. §
101 et seq.), as amended (the “Bankruptcy Code”), or any similar proceeding, by
or against Borrower or any other guarantor or Lender’s election in any such
proceeding of the application of Section 1111(b)(2) of the Bankruptcy Code,
(vii) any borrowing or grant of a security interest by Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code (or use of cash
collateral under Section 363 of the Bankruptcy Code), (viii) the disallowance,
under Section 502 of the Bankruptcy Code, of all or any portion of Lender’s
claim(s) for repayment of the Obligations, or (ix) any other circumstance which
might otherwise constitute a legal or equitable discharge or defense of any
other guarantor.
 
 
-2-

--------------------------------------------------------------------------------

 
 
SECTION 3.  Waiver. Guarantor hereby waives diligence, presentment, demand of
payment, filing of claims with a court in the event of receivership or
bankruptcy of Borrower or any other guarantor, protest or notice (except as
provided elsewhere in the Loan Documents) with respect to the Obligations and
all demands whatsoever, and covenants that this Guaranty will not be discharged,
except by complete and indefeasible payment and satisfaction in full of all of
the Obligations. Guarantor further waives notice of (i) acceptance of this
Guaranty, (ii) the existence or incurring from time to time of any Obligations
guarantied hereunder, (iii) the existence of any Default or Event of Default,
demand of payment, nonpayment, or Lender taking any action, under the Loan
Agreement or any other Loan Document, and (iv) default and demand hereunder.
Upon the occurrence and during the continuance of any Event of Default (as
defined in the Loan Agreement), Lender may, in its sole election (regardless of
whether the liability of Borrower or any other guarantor of all or any part of
the Obligations has matured or may then be enforced), proceed directly and at
once, without notice, against Guarantor to collect and recover the full amount
or any portion of the Obligations, without first proceeding against Borrower,
any other guarantor, or any other Person (as defined in the Loan Agreement),
firm or corporation, or against any security or collateral for the Obligations.
Guarantor agrees that this Guaranty constitutes a guarantee of payment when due
and not of collection.
 
SECTION 4.  Authorization. Lender is hereby authorized, without notice or demand
and without affecting the liability of Guarantor hereunder, at any time and from
time to time to (i) renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations or otherwise modify,
amend or change the terms of any promissory note or other agreement, document or
instrument now or hereafter executed by Borrower or any other guarantor and
delivered to Lender; (ii) accept partial payments on the Obligations; (iii) take
and hold security or collateral for the payment of the Obligations guaranteed
hereby, or for the payment of this Guaranty, or for the payment of any other
guaranties of the Obligations, and exchange, enforce, waive and release any such
security or collateral; (iv) apply such security or collateral and direct the
order or manner of sale or other disposition thereof in its discretion as it may
determine; and (v) settle, release, compromise, collect or otherwise liquidate
the Obligations and any security or collateral therefor in any manner, without
affecting or impairing the obligations of Guarantor hereunder. Lender shall have
the exclusive right to determine the time and manner of application of any
payments or credits, whether received from Borrower or any other source, and
such determination shall be binding on Guarantor. All such payments and credits
may be applied, reversed and reapplied, in whole or in part, to any of the
Obligations as Lender shall determine in its discretion without affecting the
validity or enforceability of this Guaranty.
 
SECTION 5.  Guarantor’s Responsibility. Guarantor hereby assumes responsibility
for keeping himself informed of the financial condition of Borrower and any and
all endorsers and/or other guarantors of any instrument or document evidencing
all or any part of the Obligations and of all other circumstances bearing upon
the risk of nonpayment of the Obligations or any part thereof, and Guarantor
hereby agrees that Lender shall have no duty to advise Guarantor of information
known to Lender regarding such condition or any such circumstances or to
undertake any investigation. If Lender, in its discretion, undertakes at any
time or from time to time to provide any such information to Guarantor, Lender
shall be under no obligation to update any such information or to provide any
such information to Guarantor on any subsequent occasion. Guarantor further
acknowledges that Guarantor has examined or had the opportunity to examine the
Loan Agreement and the other Loan Documents, and waives any defense which may
exist resulting from Guarantor’s failure to receive or examine at any time the
Loan Agreement or the other Loan Documents.
 
 
-3-

--------------------------------------------------------------------------------

 
 
SECTION 6.  Consent. Guarantor consents and agrees that Lender shall be under no
obligation to marshal any assets in favor of Guarantor or against or in payment
of any or all of the Obligations. Guarantor further agrees that, to the extent
that Borrower, Guarantor or any other Person (as defined in the Loan Agreement)
makes a payment or payments to Lender, or Lender receives any proceeds of the
Collateral (as defined in the Loan Agreement), which payment or payments or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to Borrower, its estate,
trustee, receiver or any other Person, including, without limitation, Guarantor,
under any bankruptcy law, state or federal law, common law or equitable theory,
then to the extent of such payment or repayment, the Obligations or the part
thereof which has been paid, reduced or satisfied by such amount, and
Guarantor’s obligations hereunder with respect to such portion of the
Obligations, shall be reinstated and continued in full force and effect as of
the date such initial payment, reduction or satisfaction occurred.
 
SECTION 7.  Transfer. Lender may sell or assign the Obligations or any part
thereof, or grant participations therein, and in any such event, each and every
immediate or remote assignee or holder of, or participant in, all or any of the
Obligations shall have the right to enforce this Guaranty, by suit or otherwise,
for the benefit of such assignee, holder or participant, as fully as if herein
by name specifically given such right, but Lender shall have an unimpaired
right, prior and superior to that of any such assignee, holder or participant,
to enforce this Guaranty for the benefit of Lender, as to any part of the
Obligations retained by Lender.
 
SECTION 8.  Binding on Assigns. This Guaranty shall be binding upon Guarantor
and upon the heirs, executors, successors (including, without limitation, any
receiver, trustee or debtor-in-possession of or for Guarantor) and assigns of
Guarantor, and shall inure to the benefit of Lender and its successors in
interest and assigns; provided, however, that Guarantor’s obligations hereunder
may not be delegated or assigned without Lender’s prior written consent.
 
SECTION 9.  Representations and Warranties. Guarantor represents and warrants
(which representations and warranties shall survive the execution and delivery
hereof) to Lender that:
 
(a)  Guarantor has the full power, authority and legal capacity to execute,
deliver and perform this Guaranty and the transactions contemplated hereby;
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)  No consent of any person (including, without limitation, creditors of the
Guarantor) which has not been obtained as of the date hereof, and no consent,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty and the transactions contemplated hereby;
 
(c)  This Guaranty constitutes the legal, valid and binding obligation of the
Guarantor, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting creditors’ rights generally;
 
(d)  The execution, delivery and performance of this Guaranty will not violate
any requirement of law applicable to or material contractual obligation by which
the Guarantor or his property is bound; and
 
(e)  It is in Guarantor’s direct interest to assist Borrower in procuring credit
because Guarantor has a direct or indirect investment in or business
relationship with Borrower.
 
SECTION 10.  Continuation. This Guaranty shall continue in full force and effect
(and may not be revoked or terminated), and Lender shall be entitled to make the
Term Loan and extend other financial accommodations to Borrower on the faith
hereof until such time as Lender has, in writing, notified Guarantor that all of
the Obligations have been indefeasibly paid and satisfied in full and the Loan
Agreement has been terminated.
 
SECTION 11.  Subrogation. Any and all rights of any nature of Guarantor to
subrogation, contribution, reimbursement or indemnity and any right of Guarantor
to recourse to any assets or property of, or payment from, Borrower or any other
guarantor of all or any part of the Obligations as a result of any payments made
or to be made hereunder for any reason are hereby unconditionally waived, and
Guarantor shall not at any time exercise any of such rights unless and until all
of the Obligations have been indefeasibly paid and satisfied in full. Any
payments received by Guarantor in violation of this Section 11 shall be held in
trust for and immediately remitted to Lender.
 
SECTION 12.  Subordination. The payment of any and all of the indebtedness,
liabilities and obligations of Borrower to Guarantor of every kind or nature,
whether joint or several, due or to become due, absolute or contingent, now
existing or hereafter arising, and whether principal, interest, fees, costs,
expenses or otherwise (collectively, the “Subordinated Debt”), other than
remuneration or reimbursable expenses payable to Guarantor in his capacity as an
officer, director or employee of Borrower (in each case, subject to the
restrictions therein contained in the Loan Agreement), is expressly subordinated
to the Obligations. So long as any Obligations remain outstanding and the Loan
Agreement has not been terminated, no payment of any kind (by voluntary payment,
prepayment, acceleration, setoff or otherwise) of any portion of the
Subordinated Debt may be made by Borrower or received or accepted by Guarantor
at any time. Until such time as the Obligations have been indefeasibly paid and
satisfied in full and the Loan Agreement has been terminated, Guarantor will not
(i) obtain any Lien on any property of Borrower to secure the Subordinated Debt,
or (ii) make demand for payment of all or any part of the Subordinated Debt or
commence any lawsuit, action or proceeding of any kind against Borrower to
recover all or any part of the Subordinated Debt. Any payments received by
Guarantor in violation of this Section 12 shall be held in trust for and
immediately remitted to Lender.
 
 
-5-

--------------------------------------------------------------------------------

 
 
SECTION 13.  GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.
 
SECTION 14.  CONSENT TO JURISDICTION; SERVICE OF PROCESS. GUARANTOR HEREBY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF NEW YORK, STATE OF NEW YORK, AND IRREVOCABLY AGREES THAT, SUBJECT TO
LENDER’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
GUARANTY SHALL BE LITIGATED IN SUCH COURTS. GUARANTOR ACCEPTS FOR HIMSELF,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO
BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY.
GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON GUARANTOR BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO GUARANTOR, AT GUARANTOR’S
ADDRESS SET FORTH ON THE SIGNATURE PAGE HEREOF OR AS MOST RECENTLY NOTIFIED BY
GUARANTOR IN WRITING, AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER
THE SAME HAS BEEN POSTED AS AFORESAID.
 
SECTION 15.  JURY TRIAL WAIVER. GUARANTOR AND LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS GUARANTY. GUARANTOR AND LENDER ACKNOWLEDGE THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS GUARANTY AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. GUARANTOR AND
LENDER FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH
HIS/ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES HIS/ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
 
SECTION 16.  Entire Agreement; Severability. This Guaranty represents the entire
understanding and agreement between Guarantor, on the one hand, and Lender, on
the other hand, with respect to the subject matter contained herein, and there
are no other existing agreements or understandings, whether oral or written,
between or among such parties as to such subject matter. Wherever possible, each
provision of this Guaranty shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Guaranty
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty.
 
 
-6-

--------------------------------------------------------------------------------

 
 
SECTION 17.  Cumulative Remedies; Amendments. All rights and remedies hereunder
and under the Loan Agreement and the other Loan Documents are cumulative and not
alternative, and Lender may proceed in any order from time to time against
Borrower, Guarantor or any other Guarantor of all or any part of the Obligations
and their respective assets. Lender shall not have any obligation to proceed at
any time or in any manner against, or exhaust any or all of Lender’s rights
against, Borrower or any other guarantor of all or any part of the Obligations
prior to proceeding against Guarantor hereunder. No failure or delay on the part
of Lender in the exercise of any power, right or privilege shall impair such
power, right or privilege or be construed to be a waiver of any Default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other right, power or privilege. No amendment, modification or waiver of any
provision of this Guaranty, or consent to any departure by Guarantor therefrom,
shall be effective unless the same shall be in writing and signed by Lender and
Guarantor. Each amendment, modification or waiver shall be effective only in the
specific instance and for the specific purpose for which the same was consented
to by the Lender.


[Remainder of Page Intentionally Left Blank]
 
 
-7-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Guaranty has been duly executed by the undersigned as
of July __, 2007.

           
   
   
    By:   /s/ Alfred Lam  

--------------------------------------------------------------------------------

Alfred Lam
 
 
Address: 11/F., Watson Centre
16-22 Kung Yip Street
Kwan Chung, New Territories,
Hong Kong


 
Accepted:
 
 
 
BHC Interim Funding II, L.P.
 
 
By:
BHC Interim Funding Management, L.L.C.,
its General Partner
 
 
By:
BHC Investors II, L.L.C.,
its Managing Member
 
By:
 
GHH Holdings, L.L.C.
 
 
By:
 
/s/Gerald Houghton
 
 
Name:
Gerald H. Houghton
 
 
Title:
Managing Member
 
 
 
 
 

 
Signature Page to Continuing Guaranty (Individual)

 

--------------------------------------------------------------------------------

 
 
HONG KONG, SAR: ss.:


 
On the ___ day of July in the year 2007 before me, the undersigned, personally
appeared Alfred Lam, known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his individual capacity, and
that by his signature on the instrument, the individual executed the instrument.

        /s/ Cheung Ka Wa: Francis      

--------------------------------------------------------------------------------

Notary Public
         

 
Notary Page to Continuing Guaranty (Individual)
 
 

--------------------------------------------------------------------------------

 